Patents; infringement. — Plaintiff sues for compensation due him because of the Government’s continuing procurement since January 31,1958, of a device which the court held to have infringed valid claims in plaintiff’s patent. Badowski v. United States, No. 497-53, 135 Ct. Cl. 93, 143 Ct. Cl. 23. *716The case was argued and submitted on plaintiff’s motion for summary judgment. Upon consideration thereof, together with argument of counsel, and on the basis of the previous decision, Badowski v. United States, supra, it was concluded by the court that defendant is estopped from denying liability in the instant case, and on March 23, 1962, ordered that plaintiff’s motion be granted, with the amount of recovery to be determined pursuant to Buie 38 (c). Defendant’s motion, filed June 1, 1962, to rescind the order of March 23, 1962, in Case No. 209-61, and to reverse the decision in Case No. 497-53 (135 Ct. Cl. 93, 143 Ct. Cl. 23) was denied July 18,1962.
On the basis of the memorandum report of a commissioner, it was ordered on November 8, 1963, that judgment be entered for plaintiff for $101,474.28, plus interest at the rate of 4 per cent per annum on the sum of $86,955.48 from January 1, 1964, to date of payment.